      Case 3:20-cv-03305-S-BN Document 9 Filed 01/13/21                  Page 1 of 2 PageID 46



                           United States District Court
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 ROY EARL BROWN,                                   §
 TDCJ No. 776465                                   §
                                                   §
 V.                                                §      CIVIL ACTION NO.3 :20-CV-3305-S-BN
                                                   §
 DIRECTOR, TDCJ-CID                                §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
             RECOMMENDATION OF THE UNITED STATES MAGISTRATE
             JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

         The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case.   An objection was filed by Petitioner.       The District Court reviewed de novo those

portions of the proposed findings, conclusions, and recommendation to which objection was made,

and reviewed the remaining proposed findings, conclusions, and recommendation for plain error.

Finding no error, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule l l(a) of the Rules Governing§§ 2254 and 2255 proceedings, and 28 U. S.C. § 2253(c),

the Court DENIES a certificate of appealability.       The Court adopts and incorporates by reference

the Magistrate Judge's Findings, Conclusions, and Recommendation filed in this case in support

of its finding that Petitioner has failed to show that reasonable jurists would find "it debatable

whether the petition states a valid claim of the denial of a constitutional right" or "debatable

whether [this Court] was correct in its procedural ruling."     Slack v. McDaniel, 529 U.S. 473 , 484




                                                   1
    Case 3:20-cv-03305-S-BN Document 9 Filed 01/13/21                                  Page 2 of 2 PageID 47


(2000).1

         But if Petitioner does elect to file a notice of appeal, he must also either pay the appellate

filing fee ($505.00) or move for leave to proceed informa pauperis.

         SO ORDERED.

         SIGNED January 13, 2021.




                                                                  UNITED STATES DISTRICT JUDGE




1
  Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads as
follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability w hen it enters a
final order adverse to the applicant. Before entering the final order, the court may direct the parties to submit arguments
on whether a certificate should issue. If the court issues a certificate, the court must state the specific issue or issues
that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal
the denial but may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion
to reconsider a denial does not e:\.1end the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered under these
rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability .



                                                            2
